                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MARK ARNETT,

                  Petitioner,               Case Number: 2:18-CV-11486
                                            HON. GEORGE CARAM STEEH
v.

THOMAS WINN,

                  Respondent.
                                  /

                  OPINION AND ORDER GRANTING
            RESPONDENT’S MOTION TO DISMISS PETITION
           AND DENYING A CERTIFICATE OF APPEALABILITY

      This matter is before the Court on Petitioner Mark Arnett’s petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner is a state

inmate at the Lakeland Correctional Facility in Coldwater, Michigan. He

challenges his convictions for two counts of armed robbery, Mich. Comp.

Laws § 750.529, and one count of falsely reporting a felony, Mich. Comp.

Laws § 750.411a. Respondent, through the Attorney General’s Office,

has filed a motion to dismiss arguing that the petition was not timely filed.

The Court finds that the petition is untimely and that equitable tolling of the

limitations period is unwarranted. The Court will grant the motion to

dismiss.

                                      -1-
I.    Background

      Petitioner was convicted by a jury in Oakland County Circuit Court

and sentenced as a fourth habitual offender to 25 to 60 years’

imprisonment for the two armed robbery convictions, and 4 to 15 years for

the false report conviction.

      Petitioner filed an appeal of right in the Michigan Court of Appeals.

The Michigan Court of Appeals affirmed his convictions. People v. Arnett,

No. 305553, 2012 WL 3966381 (Mich. Ct. App. Sept. 11, 2012). On March

4, 2013, the Michigan Supreme Court denied leave to appeal. People v.

Arnett, 493 Mich. 940 (Mich. March 4, 2013).

      On May 4, 2016, Petitioner filed a motion for relief from judgment in

the trial court. The trial court denied the motion. People v. Arnett, No. 11-

235798 (Oakland County Cir. Ct. June 22, 2016). Petitioner sought leave

to appeal in the Michigan Court of Appeals and Michigan Supreme Court.

Both state appellate courts denied leave to appeal. People v. Arnett, No.

336177 (Mich. Ct. App. May 12, 2017); People v. Arnett, 501 Mich. 1035

(Mich. Apr. 3, 2018).

      Petitioner filed a habeas corpus petition on April 11, 2018.

Respondent filed a motion to dismiss on the ground that the petition was


                                     -2-
not timely filed. Petitioner has not filed a response to the motion.

II.   Discussion

      Respondent argues that the petition is barred by the one-year statute

of limitations. Title 28 U.S.C. § 2254(d), as amended by the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132,

110 Stat. 1214, applies to all habeas petitions filed after its effective date,

April 24, 1996, and imposes a one-year limitations period for habeas

petitions. See 28 U.S.C. § 2244(d)(1). A prisoner must file a federal

habeas corpus petition within one year of the “date on which the judgment

became final by the conclusion of direct review or the expiration of the time

for seeking such review . . . or the date on which the factual predicate of

the claim or claims presented could have been discovered through the

exercise of due diligence.” 28 U.S.C. § 2244(d)(1)(A) & (D). The time

during which a prisoner seeks state-court collateral review of a conviction

does not count toward the limitation period. 28 U.S.C. § 2244(d)(2); Ege v.

Yukins, 485 F.3d 364, 371-72 (6th Cir. 2007). A properly filed application

for state post-conviction relief, while tolling the limitation period, does not

reset the limitation period at zero. Vroman v. Brigano, 346 F.3d 598, 602

(6th Cir. 2003).


                                       -3-
      Petitioner appealed his conviction first to the Michigan Court of

Appeals, and then to the Michigan Supreme Court. The Michigan

Supreme Court denied his application for leave to appeal on March 4,

2013. People v. Arnett, 493 Mich. 940 (Mich. March 4, 2013). Petitioner

had ninety days from that date to file a petition for writ of certiorari with the

United States Supreme Court, which he did not do. Thus, his conviction

became final on June 2, 2013, when the time period for seeking certiorari

expired. Bronaugh v. Ohio, 235 F.3d 280, 283 (6th Cir. 2000) (one-year

statute of limitations does not begin to run until the time for filing a petition

for a writ of certiorari for direct review in the United States Supreme Court

has expired). The last day on which a petitioner can file a petition for a writ

of certiorari in the United States Supreme Court is not counted toward the

one-year limitations period applicable to habeas corpus petitions. Id. at

285. Accordingly, the limitations period commenced on June 3, 2013, and

continued to run until it expired one year later, on June 3, 2014.

      Petitioner’s motion for relief from judgment did not toll the limitations

period. The motion was filed on May 4, 2016, almost two years after the

limitations period already expired. Vroman, 346 F.3d at 602 (6th Cir. 2003)

(holding that the filing of a motion for collateral review in state court serves


                                        -4-
to “pause” the clock, not restart it).

      Petitioner does not assert an argument for equitable tolling in his

petition and has not responded to the motion. The Court finds no basis for

equitable tolling and will grant the motion for dismissal.

                       III. Certificate of Appealability

      Federal Rule of Appellate Procedure 22 provides that an appeal may

not proceed unless a certificate of appealability (COA) is issued under 28

U.S.C. § 2253. A district court must “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant. . . . If the

court issues a certificate, the court must state the specific issue or issues

that satisfy the showing required by 28 U.S.C. § 2253(c)(2).” Rule 11,

Rules Governing Section 2255 Proceedings.

      A certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). Courts must either issue a certificate of appealability

indicating which issues satisfy the required showing or provide reasons

why such a certificate should not issue. 28 U.S.C. § 2253(c)(3); Fed. R.

App. P. 22(b); In re Certificates of Appealability, 106 F.3d 1306, 1307 (6th

Cir. 1997). To receive a certificate of appealability, “a petitioner must show


                                         -5-
that reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal

quotes and citations omitted).

      In this case, the Court concludes that reasonable jurists would not

debate the Court’s conclusion that the petition is untimely. Therefore, the

Court denies a certificate of appealability.

                                 IV. Conclusion

      The Court finds that Petitioner failed to file his habeas petition within

the applicable one-year limitations period. Accordingly, the Court GRANTS

Respondent’s Motion to Dismiss (ECF No. 7) and the petition for a writ of

habeas corpus is DISMISSED. The Court DENIES a certificate of

appealability. If Petitioner chooses to appeal the Court’s decision, he may

proceed in forma pauperis on appeal because an appeal could be taken in

good faith. 28 U.S.C. § 1915(a)(3).

Dated: March 4, 2019

                                      s/George Caram Steeh
                                      GEORGE CARAM STEEH
                                      UNITED STATES DISTRICT JUDGE


                                       -6-
              CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record
 on March 4, 2019, by electronic and/or ordinary mail and
   also on Mark Arnett #209040, Lakeland Correctional
      Facility, 141 First Street, Coldwater, MI 49036.

                 s/Marcia Beauchemin
                     Deputy Clerk




                           -7-
